Citation Nr: 1817827	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-52 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for residuals of prostate cancer and assigned an initial noncompensable rating.  Thereafter, in an October 2016 rating decision, the RO increased the Veteran's initial disability rating to 20 percent.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  

In a March 2018 Written Brief Presentation, the Veteran's representative indicated that the issues of entitlement to service connection for sarcoidosis and entitlement to service connection for hearing loss were also appealed and never addressed.  However, review of the Veteran's May 2015 Notice of Disagreement indicates that his appeal was limited to the evaluation of his voiding dysfunction, status-post prostate cancer.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his residuals of prostate cancer are manifested by no more than voiding dysfunction requiring the use of absorbent material which must be changed 2 to 3 times per day.   


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for the Veteran's service-connected residuals of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran filed his claim for service connection for prostate cancer using a VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and increased ratings and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records and VA treatment and examination reports.  The Board concludes the examinations in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes a March 2018 Written Brief Presentation from the Veteran's representative that states "it appears that there are relevant VA medical records in addition to the private ones."  However, the representative does not indicate that there are existing pertinent records that have not been associated with the claims file.  Additionally, despite the representative's notation that the record is "not in an acceptable state" because service treatment records that do not belong to the Veteran have been associated with his claims file, such is not relevant to the current rating assigned to the Veteran's service-connected disability.  Therefore, even if the Board were to identify misfiled documents in the Veteran's claims file, such does not prejudice the adjudication of the Veteran's claim.  As the Veteran has not identified any additional outstanding records that should be obtained prior to appellate consideration, the evidence of record is sufficient for the Board's review.  Therefore, VA's duty to further assist has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Ratings

The Veteran contends that his residuals of prostate cancer are more severe than represented by the present 20 percent evaluation under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Section 4.115a provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2017).

For malignant neoplasms of the genitourinary system, a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The pertinent medical evidence of record shows the Veteran underwent a prostatectomy in January 2012 after a prostate biopsy in September 2011 revealed moderately differentiated adenocarcinoma of the prostate gland.  In March 2012  and April 2014, his doctor found "no evidence of recurrent prostate cancer."     

During a January 2015 VA examination, the examiner noted that the Veteran had a single low-level bladder infection in 2014 which was treated successfully without complications.  The Veteran reported experiencing a temporary pelvic area pain located inward in the area where the prostate gland was located.  He described the feeling as "very painful" and lasting from 10 to 15 minutes about once every other month.  The examiner stated that the Veteran's prostate cancer was in remission after his prostatectomy in January 2012.  The Veteran noted a voiding dysfunction causing "drippage" of a few drops of urine daily.  He did not require use of absorbent material or an appliance.  He also did not endorse increased urinary frequency or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections, but he did have erectile dysfunction related to his prostatectomy.  There were no other residual conditions or complications due to prostate cancer or its treatment.  There were also no scars related to the Veteran's prostate cancer.  The examiner found the prostate cancer residuals did not impact the Veteran's ability to work.

An April 2015 statement from Dr. R.A., the Veteran's private physician, indicates that the Veteran has had problems with daytime urinary frequency, nocturia 2 to 3 times per night, as well as stress urinary incontinence requiring protective pads which he changes 2 to 3 times daily.  Dr. R.A. also indicated that the Veteran has had trouble with erectile dysfunction that was being treated with medication with "very little improvement." 

During the VA examination in February 2016, the examiner noted that the Veteran's prostate cancer was in remission.  There was a voiding dysfunction requiring absorbent material which must be changed less than 2 times per day and did not require use of an appliance.  There was no complaint of increased urinary frequency or signs or symptoms of obstruction.  There were no other obstructive symptoms.  There was no history of recurrent symptomatic urinary tract or kidney infections.  Erectile dysfunction was indicated.  There were no other residual conditions or complications due to prostate cancer or its treatment.  There were also no scars related to the Veteran's prostate cancer.  Finally, the examiner found the prostate cancer residuals did not impact the Veteran's ability to work. 

Based upon the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected residuals of prostate cancer warrant a 40 percent disability rating for voiding dysfunction.  Despite the February 2016 VA examiner's findings that the Veteran changed his absorbent material less than 2 times per day, the Board affords the Veteran the benefit of the doubt in finding the requirements for a 40 percent disability rating have been met based on the April 2015 statement from Dr. R.A. indicating that the Veteran changes absorbent pads 2 to 3 times a day.

However, the requirements for a rating in excess of 40 percent have not been met at any time.  There is no evidence of recurrence of cancer or associated metastasis.   The Veteran does not argue the contrary.  There is also no evidence of renal dysfunction causing constant albuminuria with some edema, a decrease in kidney function, or hypertension.  There is similarly no evidence of urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A higher rating is not available for, and the evidence does not demonstrate, other symptom areas, including urinary frequency, obstructed voiding, or urinary tract infection.  Accordingly, a rating of 40 percent, but no higher, is warranted for the Veteran's service-connected residuals of prostate cancer.  

As a final matter, the Board notes that the Veteran is shown to have erectile dysfunction related to his prostate cancer residuals.  Service connection was awarded for erectile dysfunction effective June 2014.  The Veteran has not appealed the rating assigned to that disability.  Therefore, it is not currently before the Board.   


ORDER

An increased 40 percent rating, but no higher, for residuals of prostate cancer is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


